Title: From Thomas Jefferson to Daniel Parker, 20 October 1789
From: Jefferson, Thomas
To: Parker, Daniel



Dear Sir
Cowes Oct. 20. 1789.

We are still detained here by contrary winds. Yesterday the Montgomery arrived, and the day before that the Boston packet, both glad to get into a safe port. If this delay should enable me to learn the success of Mr. Rumsay’s experiment I shall think myself compensated.—Before my departure I cannot help recommending to you Colo. Henry Lee’s matter. I have left all the papers with Mr. Short, and if you can procure partners in his plan, it will give me real pleasure. I have perfect confidence in it because I see that Mr. Madison is a sharer, and this proves that his judgment has approved of it on the spot. General Washington’s letter is an illustration and proof of it’s advantages. I think therefore if either in London or Amsterdam you can find persons disposed to employ money on our side the water, they cannot do it more advantageously. Recommending this matter therefore to your attention I have the honour to be with great esteem & attachment, dear Sir Your most obedt & most humble servt,

Th: Jefferson

